                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL JONES,                                               CIVIL ACTION
                       Plaintiff,

               v.

CHILDREN’S HOSPITAL OF                                      NO. 17-5637
PHILADELPHIA,
               Defendant.

DuBois, J.                                                                       June 26, 2019

                                    MEMORANDUM

  I.         INTRODUCTION

       In this employment discrimination case, plaintiff Rachel Jones alleges that defendant

Children’s Hospital of Philadelphia (“CHOP”) failed to accommodate her pregnancy-related

needs and ultimately terminated her on the basis of her pregnancy. Plaintiff asserts claims of

pregnancy discrimination under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C.

§§ 2000(e) et seq., the Pennsylvania Human Relations Act (“PHRA”), 43 Pa. Cons. Stat. §§ 951

et seq., and the Philadelphia Fair Practices Ordinance (“PFPO”), Phila. Code §§ 9-1101 et seq.;

retaliation under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §§ 12101 et seq., the

PHRA, and the PFPO; and failure to accommodate under the PFPO. Presently before the Court

is CHOP’s Motion for Summary Judgment. For the reasons that follow, the Motion is granted in

part and denied in part.

 II.         BACKGROUND

       Plaintiff began her employment with CHOP as an orthopedic technician on August 31,

2015. Def. CHOP’s Statement Mat. Undisputed Facts (“SUMF”) ¶ 3. An employee’s first 90

days at CHOP are a probationary period, meant to ensure that the employee “perform[s] to
[CHOP] standards.” Id. ¶ 10. CHOP’s policies provide, “If job performance, attendance, and

other elements of job requirements satisfactorily meet the Hospital’s standards (as evaluated by

the employee’s supervisor at the end of the introductory period),” then the employee’s

probationary period ends. Id. ¶ 11. An employee who is “unsatisfactory” during the

probationary period “should be discharged.” Id. ¶ 12. Plaintiff maintains that it was her

understanding that “if there were any issues [during this period] they would be brought to [her]

attention.” See Pl. Resp. SUMF ¶ 10.

        Joseph Monteleone supervised plaintiff. See SUMF ¶ 15; Pl. Resp. SUMF ¶ 15.

Monteleone’s direct supervisor was Sonja Joiner Jones. SUMF ¶ 17. Linda Pellegrino,1 was the

division manager for the CHOP orthopedics department and was responsible for, inter alia,

onboarding new employees and managing timesheets. See SUMF ¶ 18; Pl. Resp. SUMF ¶ 18;

Pl. Add. Mat. Facts (“PAMF”) ¶ 1. Both Monteleone and Pellegrino worked out of CHOP’s

main campus, located in Philadelphia, Pennsylvania. SUMF ¶¶ 16, 21. Plaintiff worked

primarily at CHOP’s office in King of Prussia, Pennsylvania. See id. ¶ 3. On days plaintiff was

scheduled to work in the King of Prussia location, she was the only orthopedic technician at that

location. Id. ¶ 7.

        Shortly after beginning her employment, plaintiff learned she was pregnant. PAMF ¶ 17.

Plaintiff was terminated during her probationary period on November 6, 2015, after roughly two

months of employment at CHOP. See SUMF ¶ 43. Plaintiff asserts that she was terminated on

the basis of her pregnancy and because she requested accommodation for her pregnancy-related

symptoms. Pl. Mem. Law Opp. Def. Mot. Summ. J. (“Pl. Resp.”) 2. CHOP maintains that

plaintiff was terminated because she was absent on four occasions during her probationary

1
 Pellegrino was not a CHOP employee during plaintiff’s employment; she was employed by Children’s Surgical
Associates (“CSA”). SUMF ¶ 19. CHOP and CSA were “partners, affiliates” in caring for patients, and the two
organizations subsequently merged. Id. ¶ 20; Pl. Resp. Ex. A, Pellegrino Dep. 14:4–6, 18:16–20.

                                                      2
period with CHOP and arrived late or departed early from work on roughly 30% of the days she

reported to work. See Def. Mem. Law Supp. Def. Mot. Summ. J. (“Def. Mem. Mot.”) 1; SUMF

¶ 28. The circumstances underlying these allegations are outlined below.

       A. Plaintiff’s Pregnancy Announcement

       Plaintiff learned she was pregnant on or about September 19, 2015. PAMF ¶ 17. On

September 22, 2015, Pellegrino emailed plaintiff about assisting CHOP in moving to a new

office. Id. ¶ 18. Shortly thereafter, plaintiff informed Pellegrino that she was pregnant and

would not be able to engage in heavy lifting during the move. SUMF ¶ 22. Plaintiff testified

that Pellegrino’s response was, “Oh, okay,” and that she did not congratulate plaintiff on her

pregnancy. See PAMF ¶ 19; Pl. Resp. Ex. D, Jones Dep. 55:1–3. According to plaintiff, before

she told Pellegrino she was pregnant, Pellegrino was “welcoming and friendly and warm and

receptive” to her, but afterwards, Pellegrino stopped responding to plaintiff’s communications

and would not “say hi” to her. See Pl. Resp. SUMF ¶ 47.

       Pellegrino later informed Monteleone that plaintiff was pregnant. See Pl. Resp. SUMF

¶ 25. Plaintiff also told Kristin Waller, who she reported to at CHOP’s King of Prussia location,

about her pregnancy. PAMF ¶¶ 10, 22.

       B. Plaintiff’s Pregnancy-Related Symptoms & Requests for Timely Lunch Breaks

       Plaintiff asserts that throughout much of her pregnancy she “suffered from severe

‘morning sickness,’ which caused nausea, stomach pains, and vomiting.” Id. ¶ 23. She

maintains that these symptoms were exacerbated when she could not eat lunch. Id.

       Plaintiff states that the lunch break policy at CHOP’s King of Prussia location required

her to wait to be relieved by a medical assistant before she could take a break. Id. ¶ 25. She

maintains that the medical assistants often failed to timely relieve her, causing her not to eat

lunch until 3 or 4 p.m. See id. ¶¶ 25, 27. When plaintiff could not eat lunch at a regular time,

                                                  3
she maintains that she would become “dizzy and lightheaded and nauseous.” Id. ¶ 27.

       Plaintiff informed CHOP employees Waller and Samantha Brown, who managed the

medical assistants, that her late lunches were making her sick due to her pregnancy and that she

needed a timely lunch break. See id. ¶¶ 27–28. Plaintiff asserts that Waller told her to address

the issues directly with her coworkers. Id. ¶ 29. Brown told Waller she would “work with her

team to make sure that [plaintiff] had an earlier lunch break.” Id. ¶ 30. Plaintiff contends that

nothing was done to resolve this issue by Waller or Brown or anyone else. Id. ¶¶ 29, 31.

       C. Plaintiff’s Arrival and Departure Times

       Plaintiff arrived late to work or left early on 13 of the 44 days that she reported to work—

almost 30% of her work days. SUMF ¶ 28. Plaintiff’s timesheets show that she worked less

than 8 hours on 10 of the 44 days she reported to work and more than 8 hours on 19 of those

days. Id. ¶ 29; Pl. Resp. SUMF ¶¶ 28–29.

       Plaintiff contends that some of these late arrivals and early departures were for her

pregnancy-related symptoms. SUMF ¶ 27. To coworkers, plaintiff often cited traffic and train

issues as the reasons for her lateness. Id. ¶ 33.

       Plaintiff never asked to leave early, aside from one occasion in which she asked to leave

to go to an ultrasound appointment. Id. ¶ 32; Pl. Resp. SUMF ¶ 32. Monteleone approved this

request. SUMF ¶ 36 n.1. Plaintiff testified that no CHOP employee ever expressed any concern

with her about her arrival and departure times. PAMF ¶ 55.

       D. Plaintiff’s Absences

       Plaintiff was absent on four occasions during her employment at CHOP. SUMF ¶ 26.

       First, plaintiff was absent for “travel plans” on October 9 and 12, 2015. PAMF ¶¶ 3–4.

These two absences were preapproved by Pellegrino at the time that plaintiff accepted her job

offer, on July 20, 2015. See PAMF ¶ 5.

                                                    4
        Second, plaintiff took two sick days for pregnancy-related reasons. See PAMF ¶ 38.

Plaintiff contends that new hires were told during orientation that, despite the importance of

attendance during the probationary period, if an employee is sick, they should not come to work

because it could compromise patient health. See id. ¶ 9. Employees who wished to call in sick

were instructed to call two hours before their shifts and leave a message for Pellegrino and either

Monteleone or the “cast room supervisor.” Id. ¶ 40.

        Plaintiff’s first pregnancy-related sick day was October 16, 2015. Id. ¶ 41. Before her

shift, plaintiff left Pellegrino a voicemail stating that she would be absent because she had been

“vomiting all night due to [her] pregnancy” and continued to vomit. Pl. Resp. SUMF ¶ 34;

PAMF ¶ 41. Pellegrino did not respond to this voicemail and testified that she does not

remember receiving it. PAMF ¶¶ 42, 44. Plaintiff’s phone records reflect that she called. Id.

¶ 43. In addition, plaintiff emailed Joiner Jones that she would miss work due to “vomiting” on

October 16, but she did not mention her pregnancy. SUMF ¶ 34.

        Plaintiff’s second pregnancy-related sick day was October 29, 2015. PAMF ¶ 43. That

day, she left Pellegrino a voicemail stating that she was bleeding and needed to see a doctor to

ensure she and the baby were healthy. Id. ¶¶ 43–44. Plaintiff also sent emails to both Pellegrino

and Joiner Jones in which she advised them of that problem. Id. ¶ 44. Neither Pellegrino nor

Joiner Jones responded to the emails. Id. ¶ 46. Both testified that they did not recall receiving

these emails.2 Id. Plaintiff also informed Waller, who recalled being informed that plaintiff

would be absent due to pregnancy-related bleeding. Id. ¶ 48.

        E. Plaintiff’s Termination

        After plaintiff’s second sick day, Pellegrino recommended a meeting with Monteleone


2
 Defense counsel stated that “[d]ue to a mistake,” CHOP failed to maintain plaintiff’s CHOP email files, so they
could not be produced through eDiscovery software. See PAMF ¶ 47.

                                                         5
and Joiner Jones to discuss plaintiff’s attendance. Id. ¶ 56. Monteleone testified that during this

meeting, the group evaluated plaintiff’s timesheets and agreed that plaintiff should be terminated

based on her absences and her arrival and departure times.3 See SUMF ¶ 38; PAMF ¶ 56.

During the meeting, Monteleone told Pellegrino that plaintiff claimed Pellegrino had

preapproved two of her absences. See PAMF ¶¶ 32–34; Pl. Resp. Ex. F, Monteleone Dep. 44:8–

9. Pellegrino told Monteleone that she “didn’t know anything about that.” See PAMF ¶ 34.

During her deposition, however, Pellegrino testified that she recalled approving those absences.

Id. ¶ 63. She also testified that she did not remember telling Monteleone that she had not

approved those two absences, though she “guess[ed]” it was accurate if he said so. Id. ¶ 36.

           Joiner Jones testified that she advised Monteleone and Pellegrino to meet with plaintiff

before terminating her to “see if she can meet . . . [CHOP’s] operational needs.” Id. ¶ 56. She

testified that it was CHOP’s practice to discuss attendance issues with an employee before

terminating them. Id. ¶ 58.

           Monteleone, Pellegrino, and Joiner Jones all testified that plaintiff’s pregnancy was not

discussed when deciding whether to terminate her. SUMF ¶ 40. Joiner Jones added that she was

not aware that plaintiff was pregnant. Id.

           On November 2, 2015, Monteleone sent an email to Joiner Jones stating, “[Pellegrino]

and I have decided to let [plaintiff] go, because of her Calling out sick on two different occasions

in October. Also, [plaintiff] told me she had let [Pellegrino] know about being off on Oct 9th

and 12th. [Pellegrino] said she didn’t tell her anything about this before her hire. So this is her

fourth incident in the month of October.” PAMF ¶ 60; Pl. Resp. Ex. K. Pellegrino was carbon

copied on this email and did not respond. See PAMF ¶ 62. The email did not mention plaintiff’s

late arrival or early departure times. Id. ¶ 61.
3
    Joiner Jones testified that she never saw plaintiff’s timesheets. PAMF ¶ 56.

                                                            6
       Joiner Jones replied, “I understand and I agree,” and told Monteleone to complete the

appropriate form for terminating probationary employees. Id. ¶ 65. She instructed Monteleone

to include “the number of days [plaintiff] has been absent – if they were excused or not” and

“details of the discussions you all have had with [plaintiff] regarding time attendance.” Id. She

did not mention plaintiff’s late arrival and early departure times. Id.

       On the termination form, Monteleone wrote, “90 days probation, attendance issue, missed

four days of work unexcused during probation.” Id. ¶ 68. In a box on the form labeled “number

of days late,” Monteleone wrote a dash, rather than a number. Id. He testified that he “forgot” to

put a number in this box. Id. ¶ 71. In addition, he did not mention any discussions with plaintiff.

See id. ¶¶ 66–67. Plaintiff contends neither Pellegrino nor Monteleone met with her to discuss

her attendance prior to her termination. Id. ¶ 59.

       On November 6, 2015, Pellegrino and Monteleone terminated plaintiff. SUMF ¶ 43;

PAMF ¶ 74. Plaintiff asserts that Pellegrino told her she was being terminated for “excessive

absences.” PAMF ¶ 74. Plaintiff avers that Pellegrino stated that the doctors and patients were

happy with her work but “but due to the call-outs, we have to terminate you.” Id. Pellegrino

testified that she does not recall making these statements. Id. ¶ 75. Plaintiff claims that neither

Pellegrino nor Monteleone mentioned her late arrival and early departure times. Id. ¶ 76.

       On November 11, 2015, plaintiff emailed CHOP to inquire about her termination. Id.

¶ 77. Meghan Palomo, CHOP Senior Human Resources Business Partner, responded roughly

two weeks later, stating CHOP “still feels that between the unexcused absences and the issues of

tardiness that occurred along with it, that you did not successfully meet their expectations

throughout the introductory period.” Id. ¶ 78; Pl. Resp. Ex. P, at JONES 0006, 0010. Plaintiff

replied, “I would like to know why ‘tardiness’ is being mentioned now. I was told I was being



                                                  7
terminated due to ‘excessive absences.’ No one ever mentioned this as a concern.” PAMF ¶ 79.

       F. Procedural History

       Plaintiff filed the Complaint on December 15, 2017, asserting claims of gender,

pregnancy, and disability discrimination, retaliation, and failure to accommodate in violation of

Title VII, the ADA, the PHRA, and the PFPO.

       Fact discovery closed on October 9, 2018. On December 21, 2018, plaintiff filed a

Motion to Reopen Discovery (Document No. 14), which CHOP responded to on January 4, 2019

(Document No. 15).

       On January 11, 2019, CHOP filed the pending Motion for Summary Judgment

(Document No. 16). Plaintiff responded to the Motion on February 8, 2019 (Document No. 20).

CHOP filed a reply on February 19, 2019 (Document No. 23).

       On March 8, 2019, following a telephone conference with the parties through counsel, the

Court granted plaintiff’s Motion to Reopen Discovery. The additional discovery required CHOP

to produce “all time records for all probationary employees, supervised by Linda Pellegrino, who

were employed by Children’s Hospital of Philadelphia and Children’s Surgical Associates for

two (2) years prior to plaintiff’s termination on November 6, 2015.” The reopened discovery

was completed on or before March 22, 2019.

       The parties submitted a joint report in which they agreed to amend the Complaint by

withdrawing and consolidating certain claims on April 1, 2019 (Document No. 27). The Court

approved this amendment by Order dated April 2, 2019. The Amended Complaint contains three

Counts: pregnancy discrimination in violation of Title VII, PHRA, and PFPO (Count I);

retaliation in violation of the ADA, PHRA, and PFPO (Count II); and failure to accommodate in

violation of the PFPO (Count III).

       The Court conducted a telephone conference with counsel on May 29, 2019, to inquire
                                                8
whether the additional discovery affected the pending Motion for Summary Judgment and its

related briefings. In response, plaintiff’s counsel advised that the additional discovery had no

impact on the Motion. The Motion for Summary Judgment is ripe for decision.

III.       LEGAL STANDARD

       The Court will grant a motion for summary judgment if “the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A fact is

material when it “might affect the outcome of the suit under the governing law.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute is genuine “if the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       The Court’s role at the summary judgment stage “is not . . . to weigh the evidence and

determine the truth of the matter but to determine whether . . . there is sufficient evidence

favoring the nonmoving party for a jury to return a verdict for that party.” Id. at 249. However,

the existence of a “mere scintilla” of evidence in support of the nonmoving party is insufficient.

Id. In making this determination, “the court is required to examine the evidence of record in the

light most favorable to the party opposing summary judgment, and resolve all reasonable

inferences in that party’s favor.” Wishkin v. Potter, 476 F.3d 180, 184 (3d Cir. 2007). The party

opposing summary judgment must, however, identify evidence that supports each element on

which it has the burden of proof. Celotex Corp., 477 U.S. at 322.

IV.        DISCUSSION

       Plaintiff has three claims remaining: (1) pregnancy discrimination under Title VII, the

PHRA, and the PFPO; (2) retaliation under the ADA, the PHRA, and the PFPO; and (3) failure

to accommodate under the PFPO. For the reasons that follow, the Court grants CHOP’s Motion



                                                  9
with respect to plaintiff’s pregnancy discrimination and retaliation claims and denies the Motion

with respect to plaintiff’s failure to accommodate claim.

          A. Pregnancy Discrimination under Title VII, the PHRA, and the PFPO (Count I)

          Plaintiff claims she was terminated on the basis of her pregnancy in violation of Title VII,

the PHRA, and the PFPO. Pl. Resp. 2–3. CHOP argues that plaintiff was terminated not

because of her pregnancy, but because of (1) four absences during her first two months of work

and (2) late arrivals or early departures on 29.5% of the days she reported to work. Def. Mem.

Mot. 7.

          An employer violates Title VII in a pregnancy discrimination case when “an employee’s

pregnancy is a motivating factor for the employer’s adverse employment decision.” See Rhett v.

Carnegie Ctr. Assocs. (In re Carnegie Ctr. Assocs.), 129 F.3d 290, 294 (3d Cir. 1997).

Discrimination claims under the PHRA and the PFPO are analyzed under the same framework as

Title VII claims. See Dici v. Pennsylvania, 91 F.3d 542, 552 (3d Cir. 1996) (“[T]he PHRA is

applied in accordance with Title VII.”); Joseph v. Cont’l Airlines, 126 F. Supp. 2d 373, 376 n.3

(E.D. Pa. 2000) (noting PFPO claims “are analyzed in the same manner” as Title VII claims).

          CHOP first argues that plaintiff conceded that she lacks evidence of discrimination

during her deposition testimony and that based on this alone, summary judgment is warranted.

Def. Mem. Mot. 8. In the alternative, CHOP argues that plaintiff has failed to adduce sufficient

evidence from which a reasonable jury could conclude CHOP terminated her on the basis of her

pregnancy. See id. at 6 & n.1.

          For the reasons that follow, CHOP’s Motion is granted with respect to plaintiff’s

pregnancy discrimination claims under Title VII, the PHRA, and the PFPO (Count I).

                  i. Plaintiff’s Deposition Testimony

          CHOP argues that plaintiff “concede[d] that her discrimination case fails” during her

                                                  10
deposition testimony. Def. Mem. Mot. 8. Specifically, CHOP maintains that Monteleone was

plaintiff’s sole direct supervisor and that plaintiff could not identify any discriminatory action by

Monteleone when asked during her deposition. See id.; SUMF ¶ 15.

        Plaintiff maintains that Pellegrino—not Monteleone—harbored discriminatory animus

toward plaintiff and orchestrated her termination due to her pregnancy. According to plaintiff,

(1) Pellegrino was either a decisionmaker in terminating plaintiff, or (2) Pellegrino significantly

influenced Monteleone in deciding to terminate plaintiff. See Pl. Resp. 16–17.

        There is ample evidence from which a jury could find Pellegrino was a decisionmaker.

Pellegrino called the meeting with Monteleone to discuss plaintiff’s performance. In his email to

Joiner Jones, Monteleone characterized the decision to terminate plaintiff as a joint decision,

stating, “Linda [Pellegrino] and I have decided to let [plaintiff] go . . . .” Id. at 16; Pl. Resp. Ex.

K. Plaintiff avers that Pellegrino did “all the talking” during her termination meeting. PAMF

¶ 74. Moreover, in the alternative, a jury could reasonably find that Pellegrino significantly

influenced Monteleone in terminating plaintiff.

        Thus, the Court rejects CHOP’s argument that summary judgment is warranted because

plaintiff did not point to any discriminatory conduct by Monteleone in her deposition testimony.

               ii. Plaintiff’s Evidence of Discrimination on the Basis of Her Pregnancy

        In the alternative, CHOP argues that plaintiff’s evidence of pregnancy discrimination is

insufficient to withstand its summary judgment motion. See Def. Mem. Mot. 6.

        When there is no direct evidence of discrimination, as in this case, courts apply the

burden-shifting framework articulated in McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973). Under this framework, plaintiff has the initial burden of establishing a prima facie case

of discrimination. See McDonnell Douglas, 411 U.S. at 802. If plaintiff succeeds, the burden

shifts to the employer, who must articulate “some legitimate, nondiscriminatory reason” for the
                                                  11
adverse employment action. Id. Then, the burden shifts back to plaintiff to prove that the

employer’s proffered reasons are a pretext for discrimination. Id. at 804. “The factfinder’s

rejection of the employer’s proffered, legitimate reason permits, but does not compel, a verdict

for the plaintiff.” See Fuentes v. Perskie, 32 F.3d 759, 763 (3d Cir. 1994). In other words, “if

the plaintiff has pointed to evidence sufficient[] to discredit the defendant’s proffered reasons, to

survive summary judgment the plaintiff need not also come forward with additional evidence of

discrimination beyond his or her prima facie case.” See id. at 764. The “plaintiff at all times

bears the ‘ultimate burden of persuasion.’” See St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502,

511 (1993). CHOP contends that plaintiff has failed to meet her burden of proof.4 Def. Mem.

Mot. 6 & n.1.

         The Court first turns to whether plaintiff has established a prima facie case. To establish

a prima facie case of pregnancy discrimination, a plaintiff must show: (1) she was pregnant and

her employer knew, (2) she was qualified for the job, (3) she suffered an adverse employment

decision, and (4) a nexus exists between her pregnancy and the adverse employment decision

that raises an inference of discrimination. Doe v. C.A.R.S. Prot. Plus, Inc., 527 F.3d 358, 365

(3d Cir. 2008). Plaintiff must prove these elements by a preponderance of the evidence. Tex.

Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981). The purpose of the prima facie

case is to establish “evidence adequate to create an inference that an employment decision was

based on a discriminatory criterion illegal under the Act.” See Int’l Bhd. of Teamsters v. United

States, 431 U.S. 324, 358 (1977).

         The first three prongs of the prima facie case are met in this case. First, plaintiff was

pregnant and Pellegrino and Monteleone were aware that she was pregnant prior to her

4
 CHOP’s primary contention is that plaintiff has failed to establish that the non-discriminatory proffered reasons for
her termination were pretextual. See Def. Mem. Mot. 6. However, CHOP also “disputes that Plaintiff could
establish a prima facie case of discrimination.” Id. at 6 n.1.

                                                         12
termination. Pl. Resp. 6; Pl. Resp. Ex. A, Pellegrino Dep. 33:1–4; Pl. Resp. Ex. F, Monteleone

Dep. 28:4–16. Second, plaintiff was qualified for the job. Plaintiff contends that she received

positive performance reviews throughout her employment and that Pellegrino stated, at the time

she was terminated, that CHOP was otherwise pleased with her work. Pl. Resp. 6; PAMF ¶¶ 16,

74. Third, plaintiff’s termination was an adverse employment action. See SUMF ¶ 43; Kargbo

v. Phila. Corp. for Aging, 16 F. Supp. 3d 512, 522 (E.D. Pa. 2014).

       The Court next turns to whether plaintiff has shown a nexus between her pregnancy and

her termination that raises an inference of discrimination. To establish a nexus, plaintiff must

show that “a similarly situated person outside of the protected class was treated more favorably,

or the circumstances of the adverse action give rise to the inference of discrimination.” See

Oakley v. Orthopaedic Assocs. of Allentown, Ltd., 742 F. Supp. 2d 601, 608 (E.D. Pa. 2010).

Plaintiff presents no evidence of similarly situated non-pregnant employees who were treated

differently than her. Thus, plaintiff must show “circumstances” of her termination that “give rise

to the inference of discrimination” to establish this element. See id.

       Plaintiff argues that Pellegrino harbored discriminatory animus toward her because of her

pregnancy and, as a result, she orchestrated plaintiff’s termination by providing “incorrect and

incomplete information” about plaintiff, on which the decision to terminate her was based—false

information about approved absences. See Pl. Resp. 8–9, 12–13. In support of plaintiff’s

assertion that Pellegrino possessed pregnancy-based discriminatory animus, plaintiff relies

primarily on her own testimony that Pellegrino’s demeanor toward her changed after she

announced her pregnancy. See id. at 7. Specifically, plaintiff maintains that after she told

Pellegrino about her pregnancy, Pellegrino said, “Oh, okay” and became “stiff” and “curt” with

plaintiff. See Pl. Resp. Ex. D, Jones Dep. 55:1–3, 56:9–11. Thereafter, plaintiff claims that



                                                 13
where Pellegrino had previously been “welcoming and friendly and warm and receptive” to her,

she then stopped responding to plaintiff’s emails, phone calls, and text messages and would no

longer say “hi” to plaintiff at work. See Pl. Resp. 9; Pl. Resp. Ex. D, Jones Dep. 54:18–56:18.

Plaintiff also contends that CHOP “recognized birthdays” and on plaintiff’s birthday, Pellegrino

“walked right by me two or three times [and] never said a word to me.” See Pl. Resp. Ex. D,

Jones Dep. 55:13–22. When plaintiff called out sick for pregnancy-related complications,

Pellegrino did not respond to her voicemails. See Pl. Resp. 7.

       In addition, plaintiff asserts that Pellegrino’s discriminatory animus toward plaintiff is

shown in that she withheld information about plaintiff’s absences from Monteleone. See id. at

12–13. First, Pellegrino did not inform Monteleone that plaintiff’s two sick days were for

pregnancy-related reasons. See Pl. Resp. 14–15. Plaintiff contends that Pellegrino was aware

that her absences were pregnancy-related, because she left Pellegrino voicemails on each

occasion. See id. Pellegrino testified that she never received those communications. See PAMF

¶¶ 42, 46. Second, Pellegrino testified that she remembered approving two of plaintiff’s

absences at the time that plaintiff accepted her job offer. Pl. Resp. 13; PAMF ¶ 63. However,

Monteleone testified that when he asked Pellegrino if those absences had been approved, she told

him she “didn’t know anything about” them. See PAMF ¶ 34. Pellegrino testified that she

“guess[ed]” she had told Monteleone that if he said so. See id. ¶ 36.

       Plaintiff further contends that temporal proximity between her pregnancy announcement

to Pellegrino in late September or early October 2015, her pregnancy-related absences on

October 16 and 29, 2015, and CHOP’s decision to terminate her on November 2, 2015, is

evidence of a nexus. See Pl. Resp. 8; Pl. Resp. Ex. A, Pellegrino Dep. 33:1–24; cf. Marra v.

Phila. Hous. Auth., 497 F.3d 286, 302 (3d Cir. 2007) (determining temporal proximity between



                                                14
protected activity and adverse action was evidence of a causal nexus in the retaliation context).

       Finally, plaintiff argues that the circumstances of her termination were unusual. For

example, she argues that CHOP failed to follow its policy of discussing an issue with an

employee before termination. See Pl. Resp. 18. In addition, she claims that she was terminated

in part based on two sick days, despite the fact that CHOP told all new hires not to come in if

they were sick. See Pl. Resp. SUMF ¶¶ 13–14. Finally, she points out that CHOP has provided

shifting reasons for her termination, first asserting the termination was based on her four

absences and later stating she was also terminated for arriving late or leaving early on about 30%

of the days she reported to work. See Pl. Resp. 11–12 (emphasis added).

       The Court concludes that viewing the record in the light most favorable to plaintiff, this

evidence is insufficient to give rise to an inference of discrimination based on pregnancy.

Plaintiff’s testimony about Pellegrino’s behavior does not include any specific discriminatory

interaction, such as adverse comments about plaintiff’s pregnancy. Instead, plaintiff describes an

absence of interaction—failing to “say hi” to plaintiff, communicate with plaintiff, or wish

plaintiff “happy birthday.” However, plaintiff and Pellegrino primarily worked in two different

CHOP locations. Def. Reply 8. When asked about the absence of interaction, plaintiff testified

that she could not think of a reason for speaking with Pellegrino, other than to discuss her

schedule. See id.; Pl. Resp. Ex. D, Jones Dep. 74:1–18. Plaintiff presents no evidence that

Pellegrino discussed plaintiff’s pregnancy when deciding to terminate her or on any other

occasion. See Weightman v. Bank of N.Y. Mellon Corp., 772 F. Supp. 2d 693, 704, 709–10

(W.D. Pa. 2011) (concluding supervisor’s failure to “exhibit joy at the announcement” of

plaintiff’s pregnancy “could . . . satisfy the fourth element of [plaintiff’s] prima facie case” when

paired with the supervisor’s comment that plaintiff needed to choose between her career and



                                                 15
motherhood). Plaintiff’s evidence does not even rise to the level of “stray remarks,” which the

Third Circuit has consistently held are insufficient, “standing alone, [to] . . . give rise to an

inference of discrimination.” See Doe v. C.A.R.S. Prot. Plus, 527 F.3d 358, 368 (3d Cir. 2008).

        Moreover, plaintiff’s only evidence connecting the absence of interaction with Pellegrino

to her pregnancy is timing: Pellegrino’s alleged change in behavior occurred after plaintiff

informed Pellegrino of her pregnancy, so plaintiff argues that it occurred because of her

pregnancy. Without more, that evidence of timing is not so suggestive as to give rise to an

inference of pregnancy discrimination. A reasonable factfinder could not conclude that

Pellegrino’s demeanor toward plaintiff changed because of her pregnancy, much less conclude

that plaintiff’s pregnancy then led to her termination.

        Furthermore, Pellegrino’s failure to inform Monteleone about the details of plaintiff’s

absences does not establish a nexus between plaintiff’s pregnancy and her termination. First,

even if Pellegrino was aware that plaintiff’s two sick days were pregnancy-related, which she

contends she was not, plaintiff has not explained why not telling Monteleone that those absences

were pregnancy-related evinces discriminatory animus based on pregnancy. Moreover, plaintiff

has not provided any evidence that pregnancy-related sick days should be treated differently than

any other employee’s sick days. See Jones v. Hosp. of Univ. of Pa., No. 03-4938, 2004 WL

1773725, at *8 (E.D. Pa. Aug. 5, 2004) (explaining an employer is not required to “excuse a

pregnant employee’s absences if it would not excuse those of a non-pregnant employee”).

Second, although a reasonable jury could conclude that Pellegrino acted with personal animus in

failing to inform the other decisionmakers that she approved two of plaintiff’s absences, this is

insufficient to enable a reasonable jury to find a nexus between that failure to inform and

plaintiff’s pregnancy. See Chase v. Frontier Commc’ns Corp., 361 F. Supp. 3d 423, 449 (M.D.



                                                  16
Pa. 2019) (concluding a reasonable jury could find retaliatory animus but not discriminatory

animus where a coworker withheld information from the decisionmaker but no evidence

suggested that the coworker harbored discriminatory bias). Plaintiff’s arguments about unusual

circumstances surrounding her termination—that CHOP failed to meet with her prior to her

termination, fired plaintiff in part for taking two sick days even though it encouraged employees

to take a sick day if necessary, and added her late arrivals and early departures as a reason for her

termination after-the-fact—fail for the same reason: they do not establish a nexus to her

pregnancy.

       In sum, plaintiff’s evidence is insufficient to establish a nexus between her pregnancy and

her termination that gives rise to an inference of discrimination. Thus, plaintiff has not met her

burden of establishing a prima facie case. Accordingly, the Court grants CHOP’s Motion for

Summary Judgment with respect to plaintiff’s pregnancy discrimination claims under Title VII,

the PHRA, and the PFPO (Count I).

       B. Retaliation under the ADA, the PHRA, and the PFPO (Count II)

       Plaintiff contends that she was terminated in violation the ADA, PHRA, and PFPO for

requesting accommodation for her pregnancy-related complications in the form of (1) time off

and (2) timely lunch breaks. See Pl. Resp. 26.

       Under the ADA, PHRA, and PFPO, pregnancy is not considered a disability, though

complications arising from pregnancy may constitute disabilities. See 29 C.F.R. Pt. 1630, App.

§ 1630.2(h) (“[A] pregnancy-related impairment that substantially limits a major life activity is a

disability . . . .”); Williams v. Pa. Hosp. of Univ. of Pa. Health Sys., No. 17-2413, 2018 WL

4491337, at *12 (E.D. Pa. Sept. 18, 2018) (explaining retaliation claims brought under the PHRA

and PFPO are “subject to the same evaluation” as ADA retaliation claims). However, unlike an

ADA discrimination claim, a retaliation claim under the ADA does not require a plaintiff to
                                                 17
prove that he or she has a disability within the ADA. Williams v. Phila. Hous. Auth. Police

Dep’t, 380 F.3d 751, 759 n.2 (3d Cir. 2004). Instead, “a plaintiff need only show that she had a

reasonable, good faith belief that she was entitled to request the reasonable accommodation she

requested.” Id.

       Retaliation claims under all three statutes utilize the McDonnell Douglas framework

employed for Title VII retaliation claims. See Krouse v. American Sterilizer Co., 126 F.3d 494,

500 (3d Cir. 1997) (applying the Title VII framework to ADA retaliation claims); Vanderveer v.

Fedex Ground Package Sys., Inc., No. 16-1979, 2017 WL 467631, at *5 (E.D. Pa. Feb. 3, 2017)

(“PHRA retaliation claims are analyzed under the same framework as retaliation claims under

Title VII.”); Coleman v. Caritas, No. 16-3652, 2017 WL 2423794, at *4 (E.D. Pa. June 2, 2017)

(applying the same test for an ADA retaliation claim to a PFPO retaliation claim).

       CHOP argues that plaintiff has failed to establish a prima facie case of retaliation. See

Def. Reply 10. To establish a prima facie case of retaliation, a plaintiff must show that (1) he or

she engaged in a protected activity, (2) the employer took an adverse action against him or her,

and (3) there is a causal link between the protected activity and the adverse action. Moore v. City

of Phila., 461 F.3d 331, 340–41 (3d Cir. 2006). For the reasons that follow, the Court concludes

that, even assuming arguendo plaintiff had a “good faith belief” she was entitled to

accommodation, she failed to establish a prima facie case.

                  i. Engaging in a Protected Activity

       CHOP argues that plaintiff did not engage in a protected activity. Def. Mem. Mot. 14.

Plaintiff asserts that she engaged in protected activity in requesting an accommodation for her

pregnancy-related symptoms. Pl. Resp. 26.

       Requests for accommodations are protected activities under the ADA. See Shellenberger

v. Summit Bancorp, 318 F.3d 183, 190 (3d Cir. 2003). In requesting an accommodation, an
                                                 18
employee “must make clear that [he or she] wants assistance for his or her disability.” See

Taylor v. Phoenixville Sch. Dist., 184 F.3d 296, 313 (3d Cir. 1999). The employer must have

“enough information” to know of the protected trait and the “desire for an accommodation,” or

“circumstances must at least be sufficient to cause a reasonable employer to make appropriate

inquiries about the possible need for an accommodation. Conneen v. MBNA Am. Bank, N.A., 334

F.3d 318, 332 (3d Cir. 2003).

       First, plaintiff contends that the days she called in sick for pregnancy-related reasons

constitute requests for an accommodation. See Pl. Resp. 26. Specifically, on October 16, 2015,

plaintiff left Pellegrino a voicemail stating that she had been vomiting due to her pregnancy and

needed to take the day off. PAMF ¶ 41. On October 29, 2015, plaintiff left Pellegrino a

voicemail and emailed her stating that she was experiencing bleeding due to her pregnancy and

needed to go to the doctor. Id. ¶¶ 43–44. The Court concludes that these two instances of

calling in sick do not constitute requests for an accommodation. Plaintiff’s two calls and the two

sick days occurred roughly two weeks apart, for two dissimilar symptoms, and they were not

followed by any other similar requests for time off. In short, plaintiff provides no explanation

for why her calls should have put CHOP on notice that she needed an “accommodation” any

more than a non-pregnant employee who called in sick. See Torres v. Cty. of Berks, No. 17-

01890, 2018 WL 564406, at *6 (E.D. Pa. Jan. 26, 2018) (“[Plaintiff’s] calling out sick cannot

reasonably be construed as a request for an accommodation.”); Pizzo v. Lindenwold Bd. of Educ.,

No. 13-03633, 2015 WL 1471943, at *12 (D.N.J. Mar. 31, 2015) (“[Plaintiff] merely called in

‘sick’ . . . without any request that a reasonable juror could construe as a request for [an

accommodation].”). Thus, plaintiff’s two calls and the two sick days cannot serve as the basis

for plaintiff’s claim of retaliation for requesting an accommodation.



                                                 19
        Next, plaintiff asserts that her requests for timely lunch breaks constitute requests for

reasonable accommodation. See Pl. Resp. 26. Plaintiff avers that at CHOP’s King of Prussia

location she was required to wait until she could be relieved by another medical assistant before

she could take her lunch breaks, which often did not occur until 3 or 4 p.m. See id. at 24. She

contends that waiting so long to eat exacerbated her pregnancy-related symptoms and made her

dizzy, lightheaded, and nauseous. See id. Plaintiff discussed this issue with Kristin Waller, to

whom she reported at the King of Prussia location, and Samantha Brown, who managed the

medical assistants at that location, and asked them to ensure she had a timely lunch break. See

id. at 25.

        The Court determines that plaintiff’s request for a timely lunch break constituted a

request for an accommodation. Waller and Brown had “enough information” to know of the

protected trait and the need for an accommodation, having been informed by plaintiff that she

was pregnant, about the symptoms she was experiencing due to her late lunch breaks, and about

her desire for an earlier lunch break. See Conneen, 334 F.3d at 332. Thus, the Court concludes

that plaintiff has sufficiently demonstrated that she engaged in a protected activity.

               ii. Causal Link

        Given that CHOP’s termination constitutes an adverse action, the Court turns to whether

this adverse action was causally linked to plaintiff’s request for timely lunch breaks. See Moore,

461 F.3d at 340–41. The Court concludes that plaintiff has not shown a causal link.

        Plaintiff has adduced no evidence linking her requests for timely lunch breaks, which she

made to Waller and Brown who work at CHOP’s King of Prussia location, with her termination,

which was decided by Pellegrino and Monteleone, who work at CHOP’s Philadelphia location.

She presents no evidence that Pellegrino and Monteleone were aware of her request. The

temporal proximity between her request and termination—allegedly a few weeks apart—is
                                                 20
insufficient, standing alone, to show a causal link. See Pl. Resp. 26–27; see Krouse v. Am.

Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997) (emphasizing that temporal proximity “must be

‘unusually suggestive’ of retaliatory motive before a causal link will be inferred”).

       Plaintiff has failed to establish a prima facie case of retaliation under the ADA, PHRA,

and PFPO. The Court thus grants CHOP’s Motion with respect to Count II.

       C. Failure to Accommodate under the PFPO (Count III)

       Under the PFPO, it is unlawful “for an employer to fail to provide reasonable

accommodations to an employee for needs related to pregnancy, childbirth, or a related medical

condition, provided (i) the employee requests such accommodation and (ii) such

accommodations will not cause an undue hardship to the employer.” Phila. Code § 9-1128(1).

Courts typically apply the same framework used for ADA failure to accommodate claims to

PFPO claims. See Matero v. Chipotle Mexican Grill, Inc., No. 17-5529, 2018 WL 4510494, at

*1 (E.D. Pa. Sept. 20, 2018). “Summary judgment may be granted for a defendant only ‘in cases

in which the plaintiff’s proposal is either clearly ineffective or outlandishly costly.’” Skerski v.

Time Warner Cable Co., 257 F.3d 273, 284 (3d Cir. 2001) (quoting Walton v. Mental Health

Ass’n of Se. Pa., 168 F.3d 661, 670 (3d Cir. 1999)).

       CHOP argues that it did not fail to accommodate any request made by plaintiff. Def.

Mem. Mot. 12. Plaintiff contends that CHOP violated the PFPO by failing to accommodate her

requests for (1) two sick days and (2) timely lunch breaks. Pl. Resp. 24.

       For the reasons stated supra, plaintiff’s two instances of calling in sick do not constitute

requests for an accommodation. However, plaintiff’s request for timely lunch breaks does

constitute a request for an accommodation for her pregnancy-related symptoms of dizziness,

lightheadedness, and nausea. See id.

       CHOP did not accommodate plaintiff’s request for timely lunch breaks. When she made
                                                 21
this request to Waller and Brown, Waller told her to address the issues directly with her

coworkers, and Brown told Waller she would “work with her team to make sure that [plaintiff]

had an earlier lunch break.” PAMF ¶¶ 29–30. However, plaintiff contends that neither Waller

nor Brown nor anyone else did anything to ensure plaintiff timely lunch breaks. See Pl. Resp.

25. CHOP argues that plaintiff’s claim fails because she testified it was her understanding that

Waller and Brown were trying to help her. Def. Reply 9–10. This argument is unavailing. It is

unsurprising that plaintiff would testify that she understood that Waller and Brown were trying to

help, given that that is what they said they would do. However, there is no evidence that Waller,

Brown, or anyone else acted on this request. Thus, a reasonable jury could find that CHOP

failed to accommodate plaintiff’s lunch break request. A reasonable jury could further find that

guaranteeing plaintiff an earlier lunch break would not have imposed an undue hardship on

CHOP—indeed, allowing plaintiff to eat lunch earlier may not have imposed any hardship at all.

       For these reasons, CHOP’s Motion is denied with respect to Count III, which states a

failure to accommodate claim under the PFPO.

       D. Supplemental Jurisdiction

       The Court has dismissed all claims over which it has original jurisdiction. The only

remaining claim—a claim for failure to accommodate—is based on a city ordinance, the PFPO.

When a district court “has dismissed all claims over which it has original jurisdiction,” it “may

decline to exercise supplemental jurisdiction” over any remaining state law claims. 28 U.S.C. §

1367(c). The court’s decision to continue exercising supplemental jurisdiction is discretionary.

Carlsbad Tech., Inc. v. HIF Bio, Inc., 556 U.S. 635, 639 (2009).

       This Court will continue to exercise supplemental jurisdiction over the remaining claim

in this case. It does so in the interest of judicial economy because, in the one and a half years the

case has been on its docket, the Court has become familiar with the legal issues and the evidence
                                                 22
in the case.

 V.            CONCLUSION

        For the foregoing reasons, CHOP’s Motion for Summary Judgment is granted with

respect to plaintiff’s claims of pregnancy discrimination under Title VII, the PHRA, and the

PFPO (Count I) and retaliation under the ADA, the PHRA, and the PFPO (Count II) and denied

with respect to plaintiff’s claim of failure to accommodate under the PFPO (Count III). An

appropriate Order follows.




                                               23
